In an action, inter alia, upon an insurance policy, the plaintiffs appeal from (1) a judgment of the Supreme Court, Suffolk County, entered December 14, 1977, which is in favor of defendant Republic Insurance Company and (2) a decision of the same court which granted said defendant’s motion for summary judgment. Appeal from the decision dismissed. No appeal lies from a decision. Judgment affirmed upon the memorandum of Mr. Justice Stark at Special Term. Respondent is awarded one bill of $50 costs and disbursements. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.